ORDER
Respondent pled guilty to one count of willful failure to make and file a state income tax return in violation of S.C.Code Ann. § 12-54-40(b)(6)(c) (Supp.1994). The Office of Disciplinary Counsel asks this Court to place respondent on interim suspension pursuant to Rule 17, RLDE, Rule 413, SCACR, and to appoint an attorney to protect clients’ interests pursuant to Rule 31, RLDE, Rule 413, SCACR.
IT IS ORDERED that the petition is granted and respondent is temporarily suspended from the practice of law in this State until further order of this Court.
IT IS FURTHER ORDERED that H. Spencer King, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust aecount(s), escrow account(s), operating account(s), and any other law office accounts respondent may maintain. Mr. King shall take action as required by Rule *19931, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. King may make disbursements from respondent’s trust account(s), escrow account(s), operating account(s), and any other law office accounts respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that H. Spencer King, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that H. Spencer King, Esquire, has been duly appointed by this Court and has the authority to receive respondent’s mail and the authority to direct that respondent’s mail be delivered to Mr. King’s office.
s/ Jean H. Toal, C.J. FOR THE COURT